 



EXHIBIT 10.33
Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
SECOND AMENDED AND RESTATED TECHNICAL COLLABORATION AGREEMENT
          This Second Amended and Restated Technical Collaboration Agreement
(“Agreement”) is entered into as of November 2, 2006 (“Effective Date”) between
Novell, Inc., a Delaware corporation with principal offices at 404 Wyman Street,
Waltham, Massachusetts 02451 (“Novell”) and Microsoft Corporation, a Washington
corporation with principal offices at One Microsoft Way, Redmond, WA 98052-6399
(“Microsoft”).
Recitals
The parties are interested in collaborating on virtualization, management and
other related interoperability initiatives to improve customer satisfaction.
Accordingly and in consideration of the mutual covenants and conditions stated
below, Microsoft and Novell agree as follows:
Agreement
1. Definitions

  1.1   “Longhorn Server” means the next major release of Microsoft’s Windows
server operating system following Windows Server 2003 R2, and any Upgrades
thereto that are commercially released during the Term.     1.2   “Microsoft
HyperCall API Specification” means the Microsoft technical specification and
associated information that describes the low level programming interface that
is used between a guest server operating system and the Viridian hypervisor, and
any Upgrades thereto that Microsoft may provide to Novell during the Term. This
information could be used to enable a guest server operating system to call the
Viridian hypervisor or a non-Viridian hypervisor, if any such non-Viridian
hypervisor implements the Microsoft HyperCall API Specification.     1.3  
“Microsoft HyperCall API Specification Release Date” means the earlier of
(a) the first date on which Microsoft makes the Microsoft HyperCall API
Specification commercially available, or (b) the first date on which Microsoft
makes Viridian commercially available as a standalone product or otherwise.    
1.4   “Microsoft’s Necessary Claims” means those claims of a patent or patent
application, throughout the world, excluding design patents and design
registrations, owned or controlled by Microsoft which would necessarily be
infringed by making, having made, using, selling, offering for sale, importing,
or otherwise disposing of only those portions of the Novell Shim that implement
the Microsoft HyperCall API Specification. A claim is necessarily infringed
hereunder only when it is commercially impracticable to implement the Microsoft
HyperCall API Specification in a way that avoids infringing it. Notwithstanding
the foregoing, Necessary Claims shall not include any claims other than as set
forth above even if contained in the same patent as Necessary Claims, or that,
if licensed, would require a payment of royalties by Microsoft to third parties.
Moreover, Necessary Claims shall not include any patent claims infringed by
(i) any enabling technologies that may be necessary to make or use any Novell
HyperCall API Implementation but are not themselves expressly set forth in the
Microsoft HyperCall API

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 1   5/24/2007                    

 



--------------------------------------------------------------------------------



 



      Specification (e.g., hypervisor technology, semiconductor manufacturing
technology, compiler technology, object-oriented technology, basic operating
system technology, data or voice networking technology, and the like); or
(ii) the implementation of other specifications or standards or optional
implementation-specific extensions merely referred to in the body of the
Microsoft HyperCall API Specification.     1.5   “Microsoft Optimization
Deliverables” mean Microsoft Virtual Machine Linux Additions, Microsoft Virtual
Machine Shim, and Microsoft Virtual Machine I/O Components.     1.6   “Microsoft
Source Code” means the Source Code for the Microsoft Optimization Deliverables
and related documentation.     1.7   “Microsoft Testing Tools” means those
Microsoft testing tools and validation and performance test suites that are
identified in the Novell VM Test Plan or the Novell Shim Test Plan described in
Sections 3.1(c) and 3.2(c), respectively, below as required for the
implementation of each such testing plan.     1.8   “Microsoft Virtual Machine
Linux Additions” mean the software components distributed as of the Effective
Date by Microsoft as the “Microsoft Virtual Machine Additions for Linux”,
offering Linux guest support for Microsoft Virtual Server 2005 R2, as provided
by Microsoft to Novell, including any Upgrades thereto that Microsoft may
provide to Novell during the Term.     1.9   “Microsoft Virtual Machine I/O
Components” mean (a) an implementation of the VMBus protocol needed to
communicate between the Viridian disk/networking virtualization service
providers (“VSPs”) and the Linux disk/networking virtualization service clients
(“VSCs”), (b) a Linux block storage driver that communicates with the Viridian
disk VSP using the VMBus protocol, (c) a Linux Ethernet driver that communicates
with the Viridian net VSP using the VMBus protocol, and (d) documentation
describing (a)-(c) (where available), each of the foregoing (a)-(d) as provided
by Microsoft to Novell, and including any Upgrades thereto that Microsoft may
provide to Novell during the Term.     1.10   “Microsoft Virtual Machine Shim”
means a software adapter shim that enables a Xen-enabled Linux guest operating
system to run on the Viridian hypervisor, as provided by Microsoft to Novell,
including any Upgrades thereto that Microsoft may provide to Novell during the
Term.     1.11   “Microsoft Virtualization Technology” means Microsoft Virtual
Server and Viridian.     1.12   “Microsoft Virtual Server” means Microsoft
Virtual Server 2005, Virtual Server 2005 R2 and any Upgrades thereto that are
commercially released during the Term.     1.13   “Modified Additions” means
derivative works, made by or on behalf of Novell, of the Microsoft Virtual
Machine Linux Additions that enable SLES to run with improved performance or
functionality as a guest operating system on Microsoft Virtual Server.     1.14
  “Modified I/O Components” means derivative works, made by or on behalf of
Novell, of the Microsoft Virtual Machine I/O Components that enable SLES to run
with improved performance or functionality as a guest operating system on
Viridian.     1.15   “Modified Shim” mean derivative works, made by or on behalf
of Novell, of the Microsoft Virtual Machine Shim that enable SLES to run with
improved performance or functionality as a guest operating system on Viridian.  
  1.16   “Novell HyperCall API Implementation” means only those portions of
software that implement the Microsoft HyperCall API Specification.     1.17  
“*** ” shall have the meaning set out in Section ***.

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 2   February 11, 2007               

 



--------------------------------------------------------------------------------



 



  1.18   “Novell Shim” means a Novell software adapter shim that incorporates
the Novell HyperCall API Implementation and enables a Longhorn Server to run as
a guest operating system on SLES using the Xen or other compatible hypervisor.  
  1.19   “*** ” means an ***.     1.20   “Novell VM Optimizations” mean the
Modified Additions, Modified I/O Components and Modified Shim.     1.21  
“Object Code” means machine-readable computer software code generated from
Source Code by a compiler, interpreter, assembler, or similar technology.    
1.22   “Open XML-ODF Translator” means software that enables (i) files written
in Open XML to be opened by OpenOffice; and (ii) files created with OpenOffice
to be saved in Open XML.     1.23   “SLES” means SuSE Linux Enterprise Server
version 10 and any Upgrades thereto that are commercially released during the
Term.     1.24   “Source Code” means computer software program instructions that
must be translated by a compiler, interpreter, or assembler into Object Code
before execution, and any accompanying documentation.     1.25   “Term” has the
meaning given in Section 10.1.     1.26   “Translator Project” means the open
source Open XML–ODF translator project located at
http://sourceforge.net/projects/odf-converter.     1.27   “Upgrades” mean any
corrections, improvements, bug fixes, revisions, enhancements, localizations,
updates, Successor Products, upgrades or other modifications. For purposes
herein, “Successor Products” shall mean a server software (and not a client
software) product offering that includes substantially similar features and
functionality to, and is a replacement for, the relevant product.     1.28  
“Viridian” means the first version (i.e., “V1”) hypervisor and related
virtualization software being developed by Microsoft currently intended for
release as part of Longhorn Server, including any Upgrades thereto that
Microsoft may commercially release during the Term.     1.29   “Viridian WMI”
means the Windows Management Instrumentation interface in Viridian.     1.30  
“Windows Management Instrumentation” means the Microsoft extension to the
Distributed Management Task Force (DMTF) Web-based Enterprise Management
(“WBEM”) initiative, which provides a set of interfaces for access to components
that provide management capabilities to an enterprise.     1.31   “Xen” means
version 3.0.2 of the Xen hypervisor, and any Upgrades thereto that are released
during the Term.

2. Related Agreements.

  2.1   Patent Cooperation Agreement. On or around the Effective Date of this
Agreement, the parties have entered into a Patent Cooperation Agreement (“Patent
Cooperation Agreement”), where the parties have agreed to certain patent
covenants. The parties acknowledge that such Patent Cooperation Agreement is a
pre-requisite for the parties to enter into this Agreement and the Business
Collaboration Agreement described in Section 2.2 below. In the event of a
conflict between the terms of this Agreement and the Patent Cooperation
Agreement, the terms of the Patent Cooperation Agreement shall control, but
solely to the extent of the inconsistency.     2.2   Business Collaboration
Agreement. On or around the Effective Date of this Agreement, the parties also
have entered into a Business Collaboration Agreement (“Business Collaboration
Agreement”) which,

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 3   February 11, 2007               

 



--------------------------------------------------------------------------------



 



      among other things, provides a framework for the parties to commercialize
certain virtualization offerings and to coordinate support for joint customers
that wish to run SLES as a guest operating system on Microsoft Virtualization
Technology and/or run Windows as a guest operating system on SLES with Novell’s
virtualization technology. In the event of a conflict between the terms of this
Agreement and the Business Collaboration Agreement, the terms of this Agreement
shall control, but solely to the extent of the inconsistency.

3. Optimization of Virtualization Technologies

  3.1   Optimization of SLES on Windows.

  (a)   Microsoft Optimization Deliverables. Microsoft will deliver the
Microsoft Virtual Machine Linux Additions in Source Code form to Novell by no
later than ***. The parties acknowledge that, as of the Effective Date, the
other Microsoft Optimization Deliverables are under development. As of the
Effective Date, Microsoft anticipates delivering the other Microsoft
Optimization Deliverables around *** but in any case will deliver them to Novell
once Microsoft’s development contractors have completed them and Microsoft has
completed its quality testing. If, however, Microsoft’s development contractors
fail to deliver such Microsoft Optimization Deliverables to Microsoft by *** and
Microsoft is unable to obtain such delivery from the development contractor by
*** , then Microsoft will (in its sole discretion) either promptly complete such
Microsoft Optimization Deliverables itself and deliver them to Novell ***
following *** , or will hire another development contractor (which could include
Novell) to promptly complete such development work on Microsoft’s behalf.
Upgrades to the Microsoft Optimization Deliverables shall be delivered to Novell
(in Source Code form) as specified in Section 3.5.     (b)   Development of
Novell VM Optimizations. Novell may use the Microsoft Optimization Deliverables
pursuant to the license rights granted in Section 4.1(a) below.     (c)   Test
Plan. The parties agree to jointly develop a plan, to be agreed upon in writing,
for testing Novell VM Optimizations running on the Microsoft Virtualization
Technology (“Novell VM Test Plan”). Neither party will publicly release any test
results without the prior written consent of the other party, which consent will
not be unreasonably withheld.     (d)   Knowledge Base Article. Within ***
following the Effective Date, Microsoft will amend its current policy governing
support for Microsoft software running in non-Microsoft hardware virtualization
software, as set forth in Knowledge Base article 897615, to modify any general
statements that Microsoft does not support Microsoft software running in
conjunction with non-Microsoft hardware virtualization software by stating that
Microsoft does jointly support certain non-Microsoft hardware virtualization
software from vendors with whom Microsoft has a support relationship that covers
virtualization solutions. Microsoft will not alter such Knowledge Base article
897615 in a manner inconsistent with such amendment during the Term, nor will
Microsoft otherwise make statements inconsistent with such amendment. If,
however, Novell discovers that Microsoft has made such an inconsistent
statement, Novell will bring it to the attention of the Microsoft Relationship
Coordinator so that Microsoft may correct the inconsistency.

  3.2   Optimization of Windows on SLES.

  (a)   Delivery of Microsoft HyperCall API Specification. Microsoft will
deliver the current version of the Microsoft HyperCall API Specification to
Novell within *** following the Effective Date. Thereafter during the Term, the
parties will cooperate to identify prerelease and final release Upgrades, and
material error correction Upgrades, to such specification appropriate for the
uses described in Section 4.1(b), and Microsoft will provide the Upgrades so
identified to Novell. Novell acknowledges and agrees that the Microsoft
HyperCall API Specification constitutes Microsoft Confidential Information
pursuant to Section 8.1 below, unless and until Microsoft makes such
Specification publicly available.

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 4   February 11, 2007               

 



--------------------------------------------------------------------------------



 



  (b)   Development of Novell Shim. Novell may use the Microsoft HyperCall API
Specification to develop a Novell Shim in accordance with the license rights
granted in Section 4.1(c) below.     (c)   Test Plan. The parties agree to
jointly develop a plan, to be agreed upon in writing, for testing the use of the
Novell Shim to run Longhorn Server as a guest operating system on SLES using the
Xen or other compatible hypervisor (“Novell Shim Test Plan”). Neither party will
publicly release any test results without the prior written consent of the other
party, which consent will not be unreasonably withheld.     (d)   Driver
Signing. Microsoft will offer Novell access, on reasonable and nondiscriminatory
terms, to Microsoft’s then-current driver signing program(s) to accommodate
digital signing of the Windows drivers developed by Novell for the purpose of
optimizing Microsoft Windows Server 2003 R2 and Longhorn Server to run as guest
operating systems on SLES.

  3.3   Virtualization Management Interfaces.

  (a)   Microsoft Viridian WMI. Microsoft currently has plans to publicly
document the Viridian WMI interface (“Viridian WMI Interface”) on or around the
time that Microsoft publicly releases the Viridian-based software development
kit (“Viridian SDK”). As soon as practicable following the Effective Date,
Microsoft agrees to provide technical information documenting and relating to
the then-current Viridian WMI Interface that facilitates the command, control
and/or configuration of a Windows virtual machine environment (“Preliminary WMI
Information”). Microsoft will provide Novell with the Viridian SDK (including
changes between the Preliminary WMI Information and the information provided in
the Viridian SDK) on or around Microsoft’s release to manufacture (“RTM”) date
for the Viridian SDK (but in no event later than three business days following
such RTM) (the Preliminary WMI Information and the Viridian SDK, collectively,
the “Viridian WMI Information”). Novell acknowledges that the Preliminary
Viridian WMI Information may contain inaccuracies, will be subject to change
prior to Microsoft’s final commercial release of the Viridian SDK, and that the
Preliminary Viridian WMI Information may not represent the final Microsoft
product implementation as commercially released. The Preliminary Viridian WMI
Information is provided for Novell’s internal reference use only, which
referential use will be solely for the purpose of optimizing and enhancing the
interoperability of SLES with Viridian. Notwithstanding the foregoing, Novell’s
use of the Viridian SDK will be governed by the Viridian SDK license terms. Such
terms shall not be construed to diminish any licenses granted to Novell under
this Agreement. The Preliminary Viridian WMI Information is subject to the
confidentiality obligations under Section 8, below until such time as it is made
publicly available by Microsoft.     (b)   Updates to Documentation. During the
Term, the parties will cooperate to identify additional prerelease and final
release Upgrades, and material error correction Upgrades, to the Viridian WMI
Information appropriate for the uses described in Section 3.3(a) above, and
Microsoft will provide the Upgrades so identified to Novell for the use
described in Section 3.3(a) above.     (c)   Novell Management Interface
Information. Novell agrees to provide Microsoft with technical information
relating to the SLES virtualization management interface that facilitates the
command, control and/or configuration of a SLES virtual machine environment
(“Novell Management Interface Information”). The foregoing obligation applies
whether or not Novell Management Interface Information is available publicly in
the open source community, and Novell agrees to provide such information to
Microsoft as soon as practicable following the Effective Date. If any such
Novell Management Information is not publicly available, it is provided for
Microsoft’s internal reference use only, which referential use will be solely
for the purpose of optimizing and enhancing the interoperability of Microsoft
management products with SLES. The Novell Management Interface Information is
subject to the confidentiality obligations under Section 8 below until such time
as it is made publicly available by Novell.     (d)   Updates to Documentation.
During the Term, the parties will cooperate to identify additional prerelease
and final release Upgrades, and material error correction Upgrades, to the
Novell Management Interface Information appropriate for the uses described in
Section 3.3(c) above, and

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 5   February 11, 2007               

 



--------------------------------------------------------------------------------



 



      Novell will provide the Upgrades so identified to Microsoft for the use
described in Section 3.3(c) above.     (e)   Tools for Managing Heterogeneous
Environments. The parties agree to use commercially reasonable efforts to work
together and with independent software vendors (ISVs) on management tools for
managing heterogeneous virtualization environments.

  3.4   Optimization Innovation Laboratory. The parties will meet within ***
following the Effective Date (or such other mutually agreed-upon time) to begin
developing a plan for jointly establishing and operating a technical laboratory
(“Lab”) dedicated to improving the experience for mutual customers who are
running or considering running SLES as a guest operating system on Microsoft
Virtualization Technology, as well as Longhorn Server and Windows Server 2003 as
a guest operating system on SLES, and other mutually agreed activities. Details
surrounding development of the Lab are subject to the parties’ mutual agreement.
At a minimum, however, the parties agree that:

  (a)   Location: The Lab will be installed at a mutually agreed upon location
on the East Coast, with a strong bias toward a Microsoft or Novell location that
is within the Boston-New York City corridor.     (b)   Purpose of the Lab:
(i) to showcase and Validate SLES running as a guest operating system on
Microsoft Virtualization Technology, as well as Windows Server 2003 and Longhorn
Server running as a guest operating system on Xen or other mutually agreed upon
compatible hypervisor. No extension or tuning will be done in the Lab to favor
the host virtual solution of one party over the host virtual solution of the
other party; (ii) to showcase, test, and Validate identity federation
interoperability between Active Directory, eDirectory, and Access Manager 3 both
on Longhorn and SLES servers as may be contemplated by projects set forth in
section 5.2; and (iii) such interoperability testing as may be contemplated by
the OSS WSMAN Project set forth in section 5.1. No extension or tuning will be
done in the Lab to favor the directory service of one party over the directory
service of the other party. For purposes of this paragraph, “Validate” means
(x) that Microsoft will use its existing practices and test suites (or updates
to such suites or relevant new suites developed during the Term) to test Windows
Server 2003 and Longhorn Server running as a guest operating system on Xen (or
other mutually agreed upon compatible hypervisor), and (y) that Novell will use
its existing practices and test suites (or updates to such suites or relevant
new suites developed during the Term) to test SLES running as a guest operating
system on Microsoft Virtualization Technology. The parties agree to share their
validation testing results with one another and to cooperate on communicating
validation test results to customers and potential customers.     (c)  
Staffing: The Lab will be staffed with two technically qualified Microsoft
representatives, two technically qualified Novell representatives, one mutually
agreed upon Lab administrator, and one mutually agreed upon Lab manager.     (d)
  Equipment: The parties will cooperate to stock the Lab with machines,
equipment and the latest versions of each party’s software appropriate for the
Purpose.     (e)   Funding: Microsoft and Novell will agree on how to fund the
Lab’s operations. *** will endow the Lab, over the course of the Term, with ***
, as needed, for mutually agreed upon *** such as *** shall pay *** of this
amount to *** within *** of Agreement execution. The remaining amounts of the
Lab funding be shall used and paid as mutually agreed to by the parties.     (f)
  *** : For a *** period commencing on the *** will not *** as a *** of its
business***

  3.5   Deliverables. Except as expressly provided in Section 3.1(a) (with
respect to the initial delivery of the Microsoft Virtual Machine Linux
Additions) and Section 3.2(a) (with respect to the initial delivery of the
Microsoft HyperCall API Specification), with respect to each Microsoft
Optimization Deliverable and the Microsoft HyperCall API Specification
(including Upgrades to both during the Term) (collectively, “Deliverables”),
Microsoft shall deliver each such Deliverable to Novell (in Source Code form if
applicable) on the earliest date it is ready for delivery, as determined by
Microsoft in its reasonable

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 6   February 11, 2007               

 



--------------------------------------------------------------------------------



 



      discretion, and in any case not later than the earliest date that
Microsoft makes such version available to any third party (other than
independent contractors performing development or testing work on the
Deliverables for Microsoft). For each Deliverable that includes beta releases,
Microsoft shall deliver the beta releases to Novell on the earliest date that
Microsoft makes such beta releases available to any third party (other than
independent contractors performing development or testing work on the
Deliverables for Microsoft). The parties acknowledge the difficulty in
identifying all information and materials the other party may reasonably require
to accomplish the purposes of this Agreement, and therefore both parties agree
to promptly accommodate the other party’s reasonable and relevant request for
additional information and materials. Microsoft further agrees to invite Novell
to participate in its standard program offerings for receiving beta releases of
Longhorn Server and Viridian.     3.6   During the Term, *** will provide a
total of *** to *** for use in funding *** will also provide an additional
amount of *** to *** in conjunction with *** for the purpose of *** will respond
to *** requests for information related to this *** of the amounts identified in
this section shall be paid within *** of Agreement execution. The remaining
amount shall be paid in *** from Agreement execution, or as may be mutually
agreed otherwise in writing by the parties.

4. License Grants and Support

  4.1   From Microsoft to Novell

  (a)   Development of Novell VM Optimizations. For the purposes of this
Agreement the term “BSD” refers to the BSD license current as of the Effective
Date (i.e., without the “advertising” clause). Microsoft hereby licenses to
Novell, under Microsoft’s intellectual property rights (and any third party
intellectual property rights licensed to Microsoft under terms that would permit
Microsoft to license them to Novell pursuant to terms hereunder without payment
of royalties by Microsoft), the Microsoft Optimization Deliverables under the
BSD license. Novell covenants that it shall not distribute (i) the Microsoft
Virtual Machine Shim and/or Modified Shim until the *** ; and (ii) the Microsoft
Virtual Machine I/O Components, or modifications thereto, until the *** .

*** agrees to *** Microsoft Virtual Machine Shim and Microsoft Virtual Machine
I/O Components *** .

  (b)   Microsoft Testing Tools: Microsoft hereby grants to Novell a
non-exclusive, non-assignable, non-transferable, royalty-free, fully paid-up,
license under Microsoft’s intellectual property rights, and under any third
party intellectual property rights licensed to Microsoft under terms that would
permit Microsoft to license them to Novell pursuant to terms hereunder without
payment of royalties by Microsoft, to internally use the Microsoft Testing Tools
as needed to conduct testing of the Novell VM Optimizations and Novell Shim
pursuant to the Novell VM Testing Plan and Novell Shim Testing Plan, as
applicable.     (c)   Development of the Novell Shim. Microsoft hereby grants to
Novell a non-exclusive, non-assignable, non-transferable, royalty-free fully
paid-up license         (i) under (A) Microsoft’s trade secrets and copyrights
to internally use and reproduce the Microsoft HyperCall API Specification for
the sole purpose of developing the Novell Shim; and (B) ***, under Microsoft’s
trade secrets and copyrights (to the extent the Novell Shim is a derivative work
of the Microsoft HyperCall API Specification), to ***; and         (ii) under
Microsoft’s Necessary Claims, to (A) make and use the Novell Shim in Source Code
and Object Code form, and (B) ***.         If and when Microsoft makes an
implementation license for the Microsoft HyperCall API Specification publicly
available, then Novell may enter into such license to obtain any additional
rights that may be available thereunder.

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 7   February 11, 2007               

 



--------------------------------------------------------------------------------



 



  (d)   Microsoft Feedback. If Microsoft, at any time during the Term, provides
Novell with comments, suggestions or other feedback regarding bug fixes,
enhancements or other modifications to the Novell VM Optimizations, the Novell
Shim or SLES (collectively, “Microsoft Feedback”), Microsoft will be deemed to
have granted Novell a non-exclusive, royalty-free, fully paid up, perpetual,
irrevocable, worldwide license under Microsoft intellectual property rights to
use, disclose, modify, reproduce, license, distribute, commercialize and
otherwise freely exploit without restriction of any kind all such Microsoft
Feedback as Novell sees fit. Microsoft Feedback shall not include code.     (e)
  No Reverse Engineering. Novell will not reverse engineer, decompile, or
disassemble any copies of Microsoft software provided to Novell under this
Agreement in Object Code form only, except and only to the extent that it is
authorized under applicable law notwithstanding this restriction.

  4.2   Novell Feedback. If Novell, at any time during the Term, provides
Microsoft with comments, suggestions or other feedback regarding bug fixes,
enhancements or other modifications to the Microsoft Optimization Deliverables,
Microsoft Virtualization Technology, Longhorn Server, Microsoft HyperCall API
Specification or the Microsoft Testing Tools (collectively, “Novell Feedback”),
Novell will be deemed to have granted Microsoft a non-exclusive, royalty-free,
fully paid up, perpetual, irrevocable, worldwide license under Novell’s
intellectual property rights to use, disclose, modify, reproduce, license,
distribute, commercialize and otherwise freely exploit without restriction of
any kind all such Novell Feedback as Microsoft sees fit. Novell Feedback shall
not include code.     4.3   Ownership/Reservation of Rights. Subject to the
license rights granted herein, Microsoft owns all right, title and interest in
and to the Microsoft Optimization Deliverables, Microsoft Virtualization
Technology, Longhorn Server, Microsoft HyperCall API Specification, Microsoft
Testing Tools and Microsoft Feedback, and Novell owns all right, title and
interest in and to the Novell Shim, Novell VM Optimizations, SLES and Novell
Feedback. The parties reserve all rights not expressly granted in this
Agreement. No additional rights (including any implied licenses, covenants,
releases or other rights) are granted by implication, estoppel or otherwise.    
4.4   Non-Exclusivity; Freedom of Action. The parties’ collaboration obligations
under this Agreement are non-exclusive. Subject to each party’s confidentiality
obligations regarding the use of the other party’s Confidential Information,
neither party is precluded by this Agreement from deploying, offering, promoting
or developing, whether alone or in collaboration with others, any software,
services, platforms or products that compete with the other party’s software,
services, platforms or products.     4.5   Customer Support. The parties’
customer support obligations with regard to the other party’s virtualization
technologies described in this Agreement, including technology developed
pursuant to the foregoing license grants, will be set forth in the Business
Collaboration Agreement. Except as provided therein, neither party is obligated
to provide support to the other party or its customers for the other party’s
virtualization technology.     4.6   Technical Support. Upon request, each party
will use commercially reasonable efforts to provide technical assistance to the
other party with respect to the requested party’s technology, in conjunction
with the requesting party’s development work contemplated under this Agreement.
Such technical assistance may include informal advice, guidance and information
regarding the requested party’s technology and/or assistance with debugging.
Technical assistance does not include any writing of software code or any
feedback as defined under Sections 4.1(c) or 4.2. Any information provided in
connection with the technical assistance is provided for the requesting party’s
internal reference use only, which referential use will be solely for purposes
consistent with the development of the requesting party’s relevant software and
will be subject to the confidentiality obligations under this Agreement. The
parties currently anticipate that Microsoft will provide limited technical
support with respect to Novell’s development work contemplated under
Sections 3.1(b), 3.2(b), 5.2(a), 5.4(a) and, as agreed, under Section 5.5 on
Additional Projects. Similarly, Novell will provide limited technical support
with respect to Microsoft’s development work contemplated under Section 5.4(b)
and, as agreed, under Section 5.5 on Additional Projects.

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 8   February 11, 2007               

 



--------------------------------------------------------------------------------



 



5. Additional Technical Collaboration.

  5.1   WS-Man Open Source Implementation. The parties will engage in
coordinated activities to provide standards-based management interfaces that
provide a consistent management experience between Microsoft Windows Server and
SLES. The initial work would be virtual machine management, with such additional
work to be based on the parties’ mutual agreement. The parties will jointly
identify the agreed upon version of the WS-Management specification
(“WS-Management”), for implementation and interoperability testing, as further
described below (collectively, the “OSS WSMAN Project”). Within one hundred
twenty (120) days following the Effective Date (or such other mutually agreed
time), the parties shall develop a plan for the OSS WSMAN Project (“Project
Plan”). The details surrounding the OSS WSMAN Project will be set forth in the
Project Plan and are subject to the parties’ mutual agreement. At a minimum,
however, the parties agree that:

  (a)   WS-Management Implementation. Microsoft and Novell will jointly
identify, in writing, Novell’s participation in and the focus of the OSS WSMAN
Project, in addition to the activities described in the following subsection
(b).     (b)   Novell Implementation/Interoperability Testing. Novell will work
with appropriate constituencies in the open source community to implement
agreed-upon WS-Management features in its open source reference implementation
within a mutually agreed-upon timeframe. The parties will jointly define a set
of interoperability tests to demonstrate interoperability in the Lab based on
mutually-agreed upon scenarios and features.     (c)   Funding. During the Term,
*** will provide a total of *** to *** for use in funding *** of this amount
shall be paid within *** of Agreement execution. The remaining amount shall be
paid in *** from Agreement execution, or as may be mutually agreed otherwise in
writing by the parties.     (d)   Non-Exclusivity. The parties’ obligations
hereunder will be non-exclusive. Neither party will be precluded from entering
into similar agreements with other parties, internally developing its own
software projects, or using, promoting, or distributing other software projects,
including independent implementations of WS-Management, with or without
reference to the OSS WSMAN Project and including projects that compete with the
OSS WSMAN Project. The parties may take reasonable steps to operationally
prevent information sharing between the Dedicated Resource and such party’s
other WS-Management development teams.     (e)   No Joint Development. The
parties do not intend that any intellectual property be jointly created or
jointly developed in connection with the OSS WSMAN Project.     (f)   WS-MAN
Interoperability Event. To the extent that a conforming implementation of OSS
WSMAN Project is developed hereunder, the parties will co-sponsor an
interoperability event in which third party vendors will be invited to test the
respective interoperability of their implementations against other third party
implementations, including the OSS WSMAN Project implementation.

  5.2   Directory Collaboration.

  (a)   Directory and Federated Identity Management (WS-Federation)
Collaboration. The parties agree to use commercially reasonable efforts to work
together to improve directory and identity interoperability and federated
identity management between Microsoft Active Directory and Novell eDirectory,
using web-services protocols such as the WS-Federation and related WS-Security
protocols, and focusing on the following interoperability scenarios.

  1.   OSIS/WCS (Windows Cardspace) Interoperability Demonstration (CSID)     2.
  Sharepoint/AM3 (Access Manager 3) Interoperability Demonstration (SAID)
    3.   AD/SUSE Interoperability Demonstration (ADSU)

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 9   February 11, 2007               

 



--------------------------------------------------------------------------------



 



      During the Term, *** will provide a total of *** ) to *** or use in
funding *** of this amount shall be paid within *** of Agreement execution. The
remaining amount shall be paid in *** after Agreement execution, or as may be
mutually agreed otherwise in writing by the parties.     (b)   Workshops and
Feedback. Microsoft will invite Novell to participate in such workshops as it
makes generally available to other partners with whom it has agreed to test
implementations of web services protocols for federated identity management
purposes. Additionally, Novell is invited to provide feedback during the testing
process. The parties agree that the terms and conditions set out in Exhibit A
will govern Novell’s workshop participation under this Section 5.2(b) and the
licensing rights with respect to intellectual property that is embodied in any
feedback Novell may choose to provide at such workshops. Microsoft will use
commercially reasonable efforts to ensure that all participants in these
workshops will be subject to agreements with the terms and conditions
substantially similar to those set out in Exhibit A.

  5.3   Office Open XML.

  (a)   *** will exercise its *** to *** by no later than *** that (i) the ***
OpenOffice (version 2 or later) *** does or will *** Office Open XML format
(“Open XML”), and (ii) it will make a *** *** If *** does not *** it will ***
within the same time frame that *** in the *** on a*** to *** Open XML. *** will
provide its *** to*** at least *** in advance of *** The *** will be *** not to
be *** will provide *** in the *** will *** of such *** the Term, including
through *** in the *** is defined in the Business Collaboration Agreement.    
(b)   Novell Product Support for Office Open XML. No later than *** after the
Translator Project makes generally available a version of its translator for
word processing, and thereafter throughout the Term, Novell will (unless
commercially impracticable) make prominently available *** for word processing
documents. The *** can be made prominently available to a user of *** via an
easily available download or by distributing the *** with each copy of a *** .
No later than *** after the Translator Project releases a final version of its
translator for spreadsheets, Novell will use commercially reasonable efforts to
include in the *** support for spreadsheet documents. No later than *** after
the Translator Project releases a final version of its translator for
presentations, Novell will use commercially reasonable efforts to include in the
*** support for presentation documents. Once released, Novell will continue to
make the *** commercially available for the Term. If, during the Term, the
Translator Project releases an updated version of its translator to reflect a
new version of the relevant ODF or Open XML specification, then no later than
*** following such release, Novell will use commercially reasonable efforts to
make prominently available a corresponding update to *** .     (c)   Spreadsheet
Translator Prototype. If the Translator Project announces that it will begin
development of an open source Open XML-ODF Translator for spreadsheet documents
(“Spreadsheet Translator”), within fifteen (15) days after that announcement
Novell will review the terms applicable to contributions and determine at its
discretion whether it is appropriate to submit its existing prototype of a
Spreadsheet Translator to the Translator Project on the same terms that apply to
other contributors to the Translator Project. Novell will also participate in
the Translator Project by periodically testing subsequent versions of the
Spreadsheet Translator and providing other feedback.     (d)  
Microsoft-Facilitated Translator Development. Microsoft will use commercially
reasonable efforts to encourage development of Open XML-ODF Translators for
spreadsheet and presentation documents. Novell will participate with Microsoft
in such efforts at a commercially reasonable level. In addition, subject to
Novell’s foregoing commitment to participate, Microsoft will manage an open
source software project (which may be the Translator Project) to develop each
such Translator, similar to the manner in which it currently manages the
Translator Project, commencing when and continuing for such period as Microsoft
reasonably deems appropriate. The translators resulting from any such project(s)
will be made available under an open source license, similar to that currently
being used in the Translator Project.

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 10   February 11, 2007               

 



--------------------------------------------------------------------------------



 



  (e)   ***.     (f)   Other Versions. Each party acknowledges that the other
party may develop and/or distribute translators (or versions of translators)
other than those contemplated by this Section 5.3.

  5.4   Management Modules

  (a)   Novell Tools for Managing Windows in the SLES Environment. The parties
agree to use commercially reasonable efforts to work together to improve
interoperability between Novell branded management products and Windows Server
operating systems. Commencing as soon as deemed reasonably practicable by Novell
and continuing thereafter for the remainder of the Term, Novell will develop (by
itself or through its contractors or partners) and make commercially available
certain software modules, with an objective of providing an improved customer
experience when using Novell management products to monitor and manage Windows
Server operating systems.     (b)   Microsoft Tools for Managing SLES in the
Windows Environment. The parties agree to use commercially reasonable efforts to
work together to improve interoperability between Microsoft System Center
branded management products and SLES. Commencing as soon as deemed reasonably
practicable by Microsoft and continuing thereafter for the remainder of the
Term, Microsoft will develop (by itself or through its contractors or partners)
and make commercially available a SLES management module, with the objective of
providing an improved customer experience when using Microsoft System Center to
monitor and manage SLES.

  5.5   Future Collaborative Projects.

  (a)   Statement of Shared Interests. The parties have a shared interest in:

(i) promoting the interoperability of their respective products; and
(ii) demonstrating to their respective customer base and others that they can
effectively work together in ways that improve customer satisfaction.

  (b)   Selection of Additional Projects. The parties believe that they can
advance these shared interests, in part, by identifying and undertaking
additional, mutually agreed-upon collaborative projects. Accordingly, the
parties will work together, in good faith, to identify additional projects that
they believe would further the shared interests identified above in ways that
meet agreed-upon customer and market needs. Each party may accept or reject a
proposed project in its sole discretion, following good faith consideration.
Each accepted project shall constitute an “Additional Project.”     (c)  
Project Administration & Implementation.

(i) Project Documentation. Upon agreement on an Additional Project, the parties
will execute a statement of work for such Additional Project in substantially
the form attached hereto as Exhibit B (“SOW”), with each executed SOW
incorporated herein by reference. The parties may include such additional terms
in the SOW as they mutually agree, including any required performance
obligations, acceptance process, additional payment terms, subcontracting
rights, etc. In the event of a conflict between the terms of this Agreement and
a SOW, the terms of the SOW shall control, but solely to the extent of the
inconsistency and solely as to the relevant Additional Project; and provided,
however, in no case will a SOW term extend beyond the Term of this Agreement.
(ii) Project Review Committee. The Relationship Coordinators (defined in
Section 7.1 below) from each of the parties will meet periodically to review
progress on the Additional Projects and discuss proposed new projects.
(iii) Efforts. The parties will use good faith efforts and commit reasonable
resources to achieve their agreed upon objectives with respect to any Additional
Project.
 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 11   February 11, 2007               

 



--------------------------------------------------------------------------------



 



  (d)   Project Expenses. *** will be responsible for all of *** identified in a
SOW or otherwise agreed to by *** up to an aggregate total of *** During each
SOW term up until the *** will submit to *** monthly invoices for reimbursement
of *** Upon receipt of a correct and undisputed invoice from *** will pay such
invoice on either of the following payment terms: (a) net *** on the invoiced
amount; or (b) net *** on the invoiced amount. Any disputed invoice will be ***
*** .     (e)   If in both parties’ judgment the full amount identified in an
Agreement section as to be applied to a specific objective is not needed for
such purpose, the parties may mutually agree in writing to apply the unused
amount to another Agreement objective.

6. Sharing of Technical Information

  6.1   CIM model. Through their respective memberships in the Distributed
Management Task Force, Inc. (“DMTF”), the parties have the opportunity to work
together on existing or newly proposed DMTF standards relating to
virtualization, including on the DMTF’s Common Information Model (“CIM’). To the
extent consistent with the DMTF policies and subject to each party’s compliance
with all applicable laws (including, without limitation, antitrust laws), the
parties agree to *** The parties will engage in appropriate opportunities to
promote interoperability of their respective products implementing and/or using
the CIM model through external forums such as plug fests and demonstrations.
Nothing in this Section 6, however, commits the other party to cast votes or
otherwise exercise any decision-making authority within the DMTF in conjunction
with the other party.     6.2   Participation in Standard Programs. In the event
a party hereto creates a programmatic offering to partners who build
applications targeting such party’s virtualization technology (including
specifically programs regarding driver certification), such party will make
available to the other party parity access to that program no later than, and on
the programmatic terms and conditions applicable to, other partners
participating in such program. The Relationship Coordinators will discuss the
availability of relevant programs hereunder. Nothing herein shall require a
party to create any new program.

7. Administration and Oversight

  7.1   Relationship Coordinators. Within 30 days of the Effective Date, each
party will appoint one person to manage the parties’ overall relationship under
this Agreement (each a “Relationship Coordinator”) and will provide contact
information for such Relationship Coordinator to the other party. Each party’s
Relationship Coordinator will be responsible for setting up periodic meetings
between the parties to track overall progress under the Agreement, coordinating
the parties’ activities under this Agreement with those under the Business
Collaboration Agreement and other agreements between the parties, and serving as
a preliminary point of contact for resolving issues that may arise under the
Agreement. Each Relationship Coordinator will be responsible for *** . The
parties may replace their Relationship Coordinator by providing written notice
of such replacement to the other party, such notice to include contact
information for the new Relationship Coordinator.     7.2   Project
Coordinators. Within 30 days of the Effective Date, each party will appoint one
person to manage that parties’ day-to-day obligations as contemplated by this
Agreement for that party (each a “Project Coordinator”) and will provide the
contact information for such Project Coordinator to the other party. Each Party
will have the right to replace its Project Coordinator by providing written
notice of such replacement to the other party, such notice to include the
contact information for the new Project Coordinator. The Project Coordinators
will meet in person or by telephone conference, as needed, not less than once
each quarter during the Term, to discuss the status of the parties’ activities
under this Agreement.

8. Confidentiality/Publicity.

  8.1   Confidentiality. The parties agree that all disclosures under this
Agreement shall be governed by the Non-Disclosure Agreement entered into by and
between the parties effective on April 1, 2004, as amended on May 12, 2004
(“NDA”). The parties further agree that notwithstanding the other provisions

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 12   February 11, 2007               

 



--------------------------------------------------------------------------------



 



      of this Section 8, *** under this Agreement shall be retained in
confidence *** . Except as otherwise provided herein or otherwise agreed between
the parties, *** in this Agreement, *** *** the parties, and ***     8.2   ***
The parties agree that the agreement terms *** are *** would be *** In addition
to the parties’ general agreement *** of this Agreement *** the parties agree to
take *** the *** The parties agree that *** will make a *** of the *** in *** in
connection with any *** of this Agreement as an *** with the *** The request for
*** shall be made in a *** with the *** The request will seek a *** Any ***
shall be *** to and *** Notwithstanding the foregoing, nothing in this provision
shall prohibit *** of the *** as may be ***     8.3   All publicity surrounding
the parties’ activities under this Agreement shall be governed by Section 8.3 of
the Business Collaboration Agreement.

9. Disclaimers, Exclusions, Limitations of Liability

  9.1   WARRANTIES/DISCLAIMERS. EACH PARTY DISCLAIMS ALL WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO, IMPLIED WARRANTIES
OF MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY
SOFTWARE AND/OR SERVICES PROVIDED BY EITHER PARTY TO THE OTHER UNDER THIS
AGREEMENT. ALL SUCH SOFTWARE AND/OR SERVICES ARE PROVIDED STRICTLY “AS IS” AND
“WITH ALL FAULTS” AND WITHOUT WARRANTIES OF ANY KIND. WITHOUT LIMITING ANY OF
THE FOREGOING, THERE ARE NO WARRANTIES OF TITLE, NON-INFRINGEMENT OR OF RESULTS
OBTAINED WITH RESPECT TO USE OF ANY SOFTWARE, OR ANY SERVICES PROVIDED BY EITHER
PARTY TO THE OTHER HEREUNDER. FOR THE AVOIDANCE OF DOUBT, THE FOREGOING
DISCLAIMERS DO NOT LIMIT ANY WARRANTIES GRANTED UNDER ANY CURRENT OR FUTURE
SEPARATE PRODUCT LICENSE OR SERVICES AGREEMENTS BETWEEN THE PARTIES.     9.2  
LIMITATION OF DAMAGES. SUBJECT TO SECTION 9.5 BELOW, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INDIRECT DAMAGES WHATSOEVER
ARISING OUT OF OR RELATING TO THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, SUCH
DAMAGES FOR LOSS OF REVENUE, PROFIT OR USE, EVEN IF SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.     9.3   LIMITATION OF LIABILITY. EXCEPT
WITH REGARD TO *** UNDER THIS AGREEMENT AND SUBJECT TO SECTION 9.5 BELOW, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE MAXIMUM AGGREGATE LIABILITY OF
EACH PARTY TO THE OTHER PARTY FOR *** UNDER THIS AGREEMENT WILL NOT EXCEED *** .
    9.4   Application. The limitations on and exclusions of liability for
damages in this Agreement apply regardless of the form of action, regardless of
whether any remedy has failed its essential purpose, and regardless of whether
the liability is based on breach of contract, tort (including negligence),
strict liability, breach of warranty, or any other legal theory.     9.5  
Exceptions. The limitations of liability and exclusions of damages in this
Section 9 will not apply (a) to a breach of the confidentiality obligations set
forth in Section 8.1 above, (b) with respect to a breach of Section 4.1 or 4.2,
or (c) to any claims by a party of intellectual property infringement or
misappropriation.

10. Term and Termination

  10.1   Term. The term of this Agreement will commence on the Effective Date
and continue through January 1, 2012, unless terminated earlier under
Section 10.2 (“Term”).

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 13   February 11, 2007               

 



--------------------------------------------------------------------------------



 



  10.2   Termination for Cause.

  (a)   This Agreement will *** terminate upon *** or upon ***     (b)   In
addition, after *** of the *** set forth in *** terminate this Agreement if ***
of this Agreement *** *** following expiration of the *** as described in ***
provided that the *** on or after *** that if the *** will terminate.     (c)  
Notwithstanding *** terminate this Agreement immediately (and without going
through *** ) upon *** however if such *** may terminate this Agreement upon ***
on which it ***

  10.3   Effect of Expiration or Termination. Upon termination or expiration of
this Agreement*** (solely with respect to *** to termination or expiration and
in the case of termination, solely if the termination is not for *** this
parenthetical does not affect any *** during the Term under *** shall survive
such termination or expiration. Termination of this Agreement *** to any right
or remedy of either party arising out of any breach hereof.

11. Miscellaneous

  11.1   Payments. All payments hereunder shall be pursuant to and governed by
Exhibit D.     11.2   *** In the event that *** this Agreement *** *** ,
consisting of a *** will engage *** for a period of *** after *** of the *** is
provided by *** to the *** . If the *** the issue *** at least *** then at the
*** of the *** , the *** to try and *** . Before the end of the *** the *** ***
that there will be *** .     11.3   Entire Agreement, Construction and Waiver.
This Agreement, including the Exhibits, together with the NDA and any SOWs
constitute the entire agreement between the parties with respect to its subject
matter. It supersedes all prior and contemporaneous related negotiations or
agreements, whether written or oral regarding such subject matter. This
Agreement may be modified only by a written agreement signed by both parties.
Failure by either party to enforce any provision of this Agreement will not be
deemed a waiver of future enforcement of that provision. This Agreement will be
deemed to have been jointly drafted and will not be construed for or against any
party based on any rule of construction concerning who prepared this Agreement
or otherwise.     11.4   *** . If any *** of this Agreement, other than *** , is
*** of *** to be ***         , then the *** of this Agreement will *** the
Agreement *** . If the *** , or if any ***         , is *** to be *** this
Agreement *** in *** .     11.5   Notices. Any notices given under this
Agreement will be delivered either by messenger or overnight delivery service,
or sent by facsimile/email with a confirmation sent via certified or registered
mail, postage prepaid and return receipt requested, addressed as indicated
below. Notice will be deemed to have been given on the day received.

     
If to Novell:
  If to Microsoft:
Novell, Inc.
  Microsoft Corporation
404 Wyman Street
  One Microsoft Way
Waltham, Massachusetts 02451
  Redmond, WA 98052-6399
Attn: General Counsel
  Attn: Director of IP Licensing
Facsimile: 781-464-8062
  Facsimile No.: 425-936-7329

  11.6   Jurisdiction; Governing Law. The validity, construction, and
performance of this Agreement will be governed first in accordance with the
federal laws of the United States to the extent that federal subject matter
jurisdiction exists, and second in accordance with the laws of the State of New
York, exclusive of its choice of law rules. With respect to all civil actions or
other legal or equitable proceedings directly

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 14   February 11, 2007               

 



--------------------------------------------------------------------------------



 



      arising between the parties under this Agreement, the parties consent to
exclusive jurisdiction and venue in the United States District Court for the
Southern District of New York (the “Forum”). Each party irrevocably consents to
personal jurisdiction and waives the defense of forum non conveniens in the
Forum. Process may be served on either party in the manner authorized by
applicable law or court rule.     11.7   Attorneys’ Fees. In any action, suit or
proceeding to enforce any right or remedy under this Agreement or to interpret
any provision of this Agreement, the prevailing party will be entitled to
recover its reasonable attorneys’ fees, court costs and other expenses from the
other party.     11.8   Assignment. Neither party shall assign this Agreement or
any covenants, releases or other privileges received hereunder to any third
party under action of law or otherwise, including in connection with the
insolvency or bankruptcy of the party or a Subsidiary (as defined in the Patent
Cooperation Agreement), except (a) with the written consent of the other party
or (b) an assignment of the Agreement as a whole as part of a Change of Control
or Spin Off (as defined under Sections 8.1 and 8.5 of the Patent Cooperation
Agreement), provided that any assignment under this subsection (b) in the
context of a Spin Off shall be conditioned upon agreement by the Recipient (as
defined in Section 8.5 of the Patent Cooperation Agreement) to the following:
(i) if, as a result of such assignment, the non-assigning party is unable to
fulfill any obligations under this Agreement, such failure will not be deemed a
breach under this Agreement, and (ii) if the assignment materially frustrates
the purpose of any provision of this Agreement, then the party to whom the
Agreement is assigned agrees to negotiate in good faith with the non-assigning
party an appropriate amendment to such provision. Notwithstanding the foregoing,
either party may subcontract with one of its Subsidiaries (as defined in the
Patent Cooperation Agreement) to undertake obligations on behalf of such party
under this Agreement, provided such party remains responsible for full
compliance with the terms of this Agreement (this sentence does not apply,
however, to any separate agreements that may be entered into between the
parties’ subsidiaries). Any attempted assignment in derogation of this Section
shall be void.     11.9   No Third party Beneficiaries; No Partnerships. This
Agreement is solely for the benefit of, and will be enforceable by, the parties
only. This Agreement is not intended to and will not confer any right or benefit
on any third party. The parties hereunder are operating as independent entities,
and nothing in this Agreement will be construed as creating a partnership,
franchise, joint venture, employer-employee or agency relationship. Neither
party has the authority to make any statements, representations or commitments
of any kind on behalf of the other party.     11.10   Counterparts and
Facsimile. This Agreement may be executed in counterparts, each of which shall
be deemed an original, but each together shall constitute one and the same
instrument. For purposes hereof, a facsimile copy of this Agreement, including
the signature pages hereto, shall be deemed to be an original. Notwithstanding
the foregoing, the parties shall deliver original signature copies of this
Agreement to the other party as soon as practicable following execution thereof.
        THIS AGREEMENT is entered into by the parties as of the Effective Date.

                  Novell, Inc.   Microsoft Corporation    
 
               
By:
  /s/ Joseph A. LaSala, Jr.   By:   /s/ Bradford L. Smith    
 
               
 
                Name: Joseph A. LaSala, Jr.   Name: Bradford L. Smith    
 
                Title: SVP, General Counsel   Title: General Counsel    
 
                Date Signed: 2/11/07   Date Signed: 2/11/07    

 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 15   February 11, 2007               

 



--------------------------------------------------------------------------------



 



Exhibit A
***
 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 16   February 11, 2007               

 



--------------------------------------------------------------------------------



 



Exhibit B
Form Statement of Work
          This Statement of Work is entered into by and between Microsoft and
Novell on                     , 200___ (“Statement of Work Effective Date”)
under that Technical Collaboration Agreement between the parties with an
Effective Date as of November 2, 2006 (“Agreement”).

1.   Project Title and Description       Title:       Description:   2.  
Parties’ Obligations       Novell:       Microsoft:   3.   Anticipated Project
Costs   4.   Success Metrics   5.   Project Term       [specify project
duration]       In no event, however will this Project continue past the
expiration or termination of the Agreement.   6.   Other       Microsoft agrees
to reimburse Novell for any of the costs identified in Section 3 above that are
incurred by Novell, up to the amounts identified in Section 3 of this SOW and in
any case subject to Section 5 of the Agreement. Neither party will exceed the
anticipated project costs attributed to such party in Section 3 without the
other party’s prior written agreement. Further, both parties acknowledge and
agree that *** for this and any other SOWs *** the Agreement *** .       THIS
STATEMENT of WORK is entered into by the parties as of date of the last
signatory below.

                  Novell, Inc.   Microsoft Corporation    
 
               
By:
      By:        
 
               
 
               
Name:
      Name:        
 
               
 
               
Title:
      Title:        
 
               

                 
Date Signed:
      Date Signed:        
 
               

[end of form]
 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 17   February 11, 2007               

 



--------------------------------------------------------------------------------



 



Exhibit C
***
 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 18   February 11, 2007               

 



--------------------------------------------------------------------------------



 



Exhibit D
***
 

***   Portion for which confidential treatment requested.

          Microsoft Confidential   Page 19   February 11, 2007               

 